DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 1/7/2021 which amended claims 1, 6, and 7 and added new claims 12-13. Claims 1-13 are currently pending.  

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the carbon-based film consists of at least one layer of cross-linked molecules selected from the group consisting of phenyl, biphenyl, terphenyl, quaterphenyl, naphthaline, pyrene, bipyridine, terpyridine, thiophene, bithienyl, terthienyl, pyrrole, and combinations thereof, the carbon-based film having a periphery and a center portion, the center portion being transparent to the radiation beam and having a thickness of between 0.1 nm and 10 nm. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or render obvious a chamber located between the radiation source and the 
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious a method of manufacture of a pellicle for a lithographic device comprising cross-linking of the carbon-containing compounds, thus forming at least one carbon-based film, having a thickness of between 0.1 nm and 10 nm and at least one layer of cross-linked molecules selected from the group consisting of phenyl, biphenyl, terphenyl, quaterphenyl, naphthaline, pyrene, bipyridine, terpyridine, thiophene, bithienyl, terthienyl, pyrrole and combinations thereof, on the surface of the substrate; removing the at least one carbon-based film from the substrate; providing a support structure; and applying the at least one carbon-based film at least about a periphery portion onto the support structure. These limitations in combination with the other limitations of claim 7 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Ono et al. (US PGPub 2017/0090279, Ono hereinafter) discloses a pellicle for a lithographic device using a radiation beam (Figs. 1, 6-8), the pellicle comprising: a carbon-based film having at least one layer of cross-linked molecules selected from the group consisting of phenyl, biphenyl, terphenyl, quaterphenyl, naphthaline, pyrene, 
Okoroanyanwu et al. (US PGPub 2008/0152873, Okoroanyanwu hereinafter) discloses a carbon-based film having a thickness between 0.1 nm and 10 nm (para. [0014], [0017], the carbon nanotube pellicle 102 is in the range of 1.0 to 5.0 nanometers), but Okoroanyanwu does not describe the carbon-based film consists of at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882